Case: 20-20503     Document: 00516006581         Page: 1     Date Filed: 09/08/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       September 8, 2021
                                  No. 20-20503                           Lyle W. Cayce
                                                                              Clerk

   Canada Hockey, L.L.C., doing business as Epic Sports;
   Michael J. Bynum,

                                                           Plaintiffs—Appellants,

                                       versus

   Texas A&M University Athletic Department; Alan
   Cannon; Lane Stephenson, in his individual capacity,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:17-CV-181


   Before Owen, Chief Judge, Smith and Graves, Circuit Judges.
   James E. Graves, Jr., Circuit Judge:*
          Michael J. Bynum and his publishing company sued Texas A&M
   University and its employees after they published a part of Bynum’s
   forthcoming book without permission. Relevant here, the district court



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20503      Document: 00516006581           Page: 2    Date Filed: 09/08/2021




                                     No. 20-20503


   dismissed all claims against Texas A&M on state sovereign immunity
   grounds and those against two Texas A&M employees for failure to state a
   claim. We AFFIRM.
                                   I. Background
          For purposes of this appeal, we accept the factual allegations stated in
   the complaint as true. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
          Michael J. Bynum is a sportswriter and editor that operates his own
   publishing company, Canada Hockey LLC d/b/a Epic Sports (“Epic
   Sports”). In 1980, Bynum became interested in the “12th Man” lore while
   working on his first book about Texas A&M University’s (TAMU) football
   program. Plaintiffs describe the 12th Man story as follows:
          The University’s now famous 12th Man tradition was inspired
          by the actions of E. King Gill at the 1922 football game known
          as the “Dixie Classic.” Gill, a squad player for A&M’s football
          team, who was already training with the university’s basketball
          team, was up in the press box watching his team face the then
          top-ranked Prayin’ Colonels of Centre College, when he was
          waved down to the sideline before halftime to suit up in case
          his injured team ran out of reserve players. Gill stood on the
          sideline, ready to play, for the remainder of the game.
          Gill's commitment to step up for his team when in need later
          became a legend that was passed down from generation to
          generation of Aggies. Today, the 12th Man tradition is a symbol
          of the Aggies’ unity, loyalty, and willingness to serve when
          called upon to do so, and is woven into many aspects of life at
          A&M.
   In 1990, TAMU registered “12th Man” as a trademark and has since
   aggressively enforced it.
          Intrigued by the story, Bynum decided to write about Gill and his
   impact on TAMU’s football program for a forthcoming book titled 12th Man.




                                          2
Case: 20-20503       Document: 00516006581         Page: 3   Date Filed: 09/08/2021




                                    No. 20-20503


   For many years, Bynum researched Gill and the 12th Man story, including
   reviewing primary documents, visiting relevant locations, and conducting
   interviews with personnel in TAMU’s Athletic Department. The personnel
   included Brad Marquardt, an Associate Director of Media Relations, and
   Alan Cannon, an Assistant Athletic Director for Media Relations. Marquardt
   reported to Cannon and managed the Athletic Department’s official Twitter
   account dedicated to its football program (@AggieFootball). Cannon handled
   media relations for all sports programs in the Athletic Department and
   managed the department’s official website. Eventually, Bynum hired Whit
   Canning to write a short biography about Gill (the “Gill Biography”), titled
   “An A&M Legend Comes to Life,” which Bynum planned to use as the
   opening chapter of his book.
          In June 2010, Bynum emailed Marquardt seeking photographs to
   include in his book, sending along a draft of the book in PDF form. In the
   email, Bynum specified that the PDF was “a draft version of the 12th Man
   Book” and “a work in progress . . . not in final form yet.” The draft contained
   Bynum’s name, copyright date, an indication that Epic Sports owned the
   copyright to the book, and a statement that “no part of the book may be
   reproduced or used in any form or by any means . . . without the permission
   of the publisher.” The Gill Biography was the opening chapter of the book.
   Bynum continued to email Marquardt as late as December 2013, asking
   questions related to the book. Bynum planned to publish his 12th Man book
   in the fall of 2014.
          In January 2014, TAMU’s Athletic Department directed its staff to
   find background information on Gill that could be used to promote the 12th
   Man story and raise money. Marquardt directed his secretary to retype the
   Gill Biography that Bynum sent to Marquardt in 2010; remove any references
   to Bynum or Epic Sports; rewrite the byline to read “by Whit Canning,
   special to Texas A&M Athletics” to suggest that Canning was commissioned



                                          3
Case: 20-20503      Document: 00516006581           Page: 4    Date Filed: 09/08/2021




                                     No. 20-20503


   to write the Biography exclusively for the Athletic Department; and change
   the original title of the Biography from “An A&M Legend Comes to Life” to
   “The Original 12th Man.” Marquardt provided the retyped Biography to his
   work colleagues, including Cannon and Lane Stephenson, the Director of
   News & Information Services at TAMU, for approval and publication.
   Stephenson was in charge of TAMU’s official Twitter account (@TAMU)
   and “TAMU Times,” which was TAMU’s e-newsletter and website.
          Soon after, the Athletic Department published the contents of the Gill
   Biography as an article on its website. Then, on January 19, 2014, both
   TAMU and its Athletic Department tweeted a link to the article on their
   respective Twitter accounts. The posts were retweeted and discussed by
   news sources. The article was also featured in TAMU Times.
          On January 22, 2014, Bynum emailed Marquardt and another
   employee of the Athletic Department requesting immediate removal of the
   article. Several hours later, Marquardt responded that the article was no
   longer on the website, apologized for the “mix-up,” and asked whether it
   would “be possible to post the story as an ‘excerpt’ to [his] book.” He also
   stated: “I asked my secretary to key [the Biography] in for me which she
   did.” Though the article was removed, it was shared by others and reposted
   on various online forums. The book remains unpublished.
          In 2017, Bynum and Epic Sports filed suit against the TAMU Athletic
   Department, the TAMU 12th Man Foundation, 1 and employees of the
   Athletic Department. Relevant here, Plaintiffs assert the following claims: (1)
   direct copyright infringement under the Copyright Remedy Clarification Act
   (CRCA), 17 U.S.C. § 501, against the Athletic Department, Cannon, and


          1
            Pursuant to a joint motion, the appeal as to the 12th Man Foundation was
   dismissed.




                                          4
Case: 20-20503        Document: 00516006581             Page: 5      Date Filed: 09/08/2021




                                         No. 20-20503


   Stephenson; (2) contributory copyright infringement against the same; (3)
   vicarious copyright infringement 2 against the Athletic Department; (4)
   violation of the Digital Millennium Copyright Act (DMCA), 17 U.S.C. §
   1202, against the Athletic Department; (5) violation of the Takings Clause of
   the Texas Constitution against the Athletic Department; and (6) violation of
   the Takings Clause of the U.S. Constitution against the Athletic Department.
           TAMU, on behalf of the Athletic Department, moved to dismiss the
   claims for lack of jurisdiction on state sovereign immunity grounds under
   Federal Rule of Civil Procedure 12(b)(1). Cannon and Stephenson moved to
   dismiss the claims for failure to state a claim under Rule 12(b)(6) and on
   qualified immunity grounds. In March 2019, the district court dismissed
   those claims, but later stayed the case pending the Supreme Court’s decision
   in Allen v. Cooper, 140 S. Ct. 994 (2020). In September 2020, after Allen was
   decided and additional briefing was submitted, the district court entered final
   judgment for TAMU, Cannon, and Stephenson. Plaintiffs appeal.
                                 II. Standard of Review
           “We review de novo a district court’s grant of a Rule 12(b)(1) motion
   to dismiss for lack of subject matter jurisdiction because of state sovereign
   immunity.” Meyers ex rel. Benzing v. Texas, 410 F.3d 235, 240 (5th Cir. 2005).
   A plaintiff bears the burden of proof that jurisdiction exists. Daniel v. Univ.
   of Tex. Sw. Med. Ctr., 960 F.3d 253, 256 (5th Cir. 2020). While legal
   conclusions are reviewed de novo, the district court’s factual findings are



           2
             A direct copyright infringement claim stems directly from the CRCA, but a
   contributory or vicarious infringement claim does not. Nevertheless, though “[the CRCA]
   does not expressly render anyone liable for infringement committed by another, these
   doctrines of secondary liability emerged from common law principles and are well
   established in the law.” Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913,
   930 (2005) (internal quotation marks and citations omitted).




                                               5
Case: 20-20503        Document: 00516006581             Page: 6      Date Filed: 09/08/2021




                                         No. 20-20503


   reviewed for clear error. Kuwait Pearls Catering Co. v. Kellogg Brown & Root
   Servs., Inc., 853 F.3d 173, 178 (5th Cir. 2017).
           We review de novo a district court’s grant of a Rule 12(b)(6) motion
   to dismiss for failure to state a claim. Thurman v. Med. Transp. Mgmt., Inc.,
   982 F.3d 953, 955 (5th Cir. 2020). We accept all well-pled factual allegations
   as true, viewing them in the light most favorable to the plaintiff. Id.
                             III. State Sovereign Immunity
           State sovereign immunity divests federal courts of jurisdiction over
   states and their agencies and instrumentalities, unless the state consents to
   suit or Congress has clearly and validly abrogated the state’s sovereign
   immunity. See U.S. Const. amend. XI; Perez v. Region 20 Educ. Serv. Ctr.,
   307 F.3d 318, 326 (5th Cir. 2002). “The state need not be the named party in
   a federal lawsuit, for a state’s Eleventh Amendment immunity extends to any
   state agency or entity deemed an ‘alter ego’ or ‘arm’ of the state.” Id. 3
   TAMU is inarguably an arm of the state entitled to sovereign immunity. See
   U.S. Oil Recovery Site Potentially Responsible Parties Grp. v. R.R. Comm’n of
   Tex., 898 F.3d 497, 501 (5th Cir. 2018).
           As noted above, a state’s immunity from suit is not absolute. With
   respect to abrogation, a federal court may entertain a lawsuit against a
   nonconsenting state on two conditions: “First, Congress must have enacted
   ‘unequivocal statutory language’ abrogating the States’ immunity from the
   suit. . . . And second, some constitutional provision must allow Congress to


           3
             “‘Eleventh Amendment immunity’ is a misnomer, however, because that
   immunity is really an aspect of the Supreme Court’s concept of state sovereign immunity
   and is neither derived from nor limited by the Eleventh Amendment. Nevertheless, the
   term ‘Eleventh Amendment immunity’ has been used loosely and interchangeably with
   ‘state sovereign immunity’ to refer to a state’s immunity from suit without its consent in
   federal courts.” Meyers, 410 F.3d at 240–41 (citations omitted).




                                               6
Case: 20-20503      Document: 00516006581           Page: 7    Date Filed: 09/08/2021




                                     No. 20-20503


   have thus encroached on the States’ sovereignty. Not even the most
   crystalline abrogation can take effect unless it is ‘a valid exercise of
   constitutional authority.’” Allen, 140 S. Ct. at 1000–01 (citations omitted).
                            IV. Claims Against TAMU
          Appellants argue that the district court improperly dismissed their
   claims against TAMU on several grounds. They assert that the Athletic
   Department is a separate entity from TAMU and is therefore not an arm of
   the state entitled to sovereign immunity. But even if it were, the district court
   should not have dismissed the copyright infringement and takings claims
   against TAMU. We address each issue in turn.
                                A. Arm of the State
          The district court held that, as a matter of law, the Athletic
   Department lacks jural authority and therefore has no capacity to be sued
   under Federal Rule of Civil Procedure 17. Since the “correct party”
   substitute should be TAMU, the district court held that TAMU, as an arm
   of the state, was entitled to sovereign immunity.
          The parties do not dispute that the Athletic Department lacks jural
   authority to be sued. However, they disagree as to whether the district court
   failed to do a full analysis of the Athletic Department’s arm-of-the-state
   status under the framework set forth in Clark v. Tarrant County, 798 F.2d 736
   (5th Cir. 1986). In other words, Appellants assert that the Clark framework
   should have been applied, which would have led to the conclusion that the
   Athletic Department itself can be sued, whereas Appellees contend that a
   Clark analysis was not required because TAMU is the proper party.
          We agree with Appellants that under circuit precedent, a court must
   analyze whether an entity qualifies as an arm of the state as a matter of law
   under the Clark framework. See Williams v. Dallas Area Rapid Transit, 242




                                          7
Case: 20-20503      Document: 00516006581           Page: 8    Date Filed: 09/08/2021




                                     No. 20-20503


   F.3d 315, 318–19 (5th Cir. 2001) (“When confronted with a governmental
   entity asserting Eleventh Amendment immunity as an arm of the state, we
   apply the test established in Clark . . . .”) (holding that the district court
   “erred in failing to properly analyze, under Clark, [the entity’s] amenability
   to suit”). A proper inquiry under Clark considers six factors: (1) whether the
   state statutes and caselaw view the agency as an arm of the state; (2) the
   source of funds for the entity; (3) the degree of local autonomy the entity
   enjoys; (4) whether the entity is concerned primarily with local, as opposed
   to statewide, problems; (5) whether the entity has the authority to sue and be
   sued in its own name; and (6) whether the entity has the right to hold and use
   property. Clark, 798 F.2d at 744–45. No one factor is dispositive, though it is
   well established that the second is the “most important,” while the fifth and
   sixth are “less so.” Williams, 242 F.3d at 319 (citing Hudson v. City of New
   Orleans, 174 F.3d 677, 681–82 (5th Cir. 1999)). “The goal of this test is to
   determine ‘whether the suit is in reality a suit against the state itself.’”
   Providence Behavioral Health v. Grant Rd. Pub. Util. Dist., 902 F.3d 448, 456
   (5th Cir. 2018) (quoting Hudson, 174 F.3d at 682).
          The first factor—state law and caselaw—favors treating the Athletic
   Department as an arm of the state. Neither party points to a statute, case, or
   a Texas Attorney General opinion relevant to any athletic department of a
   state university. Texas law, however, suggests that an athletic department of
   a public university is essentially an “auxiliary enterprise” that is an extension
   of the state. An “auxiliary enterprise” is defined as “a business activity that
   is conducted at a state agency, provides a service to the agency, and is not
   paid for with appropriate money.” Tex. Gov’t Code § 2252.061.
   Auxiliary enterprises, like athletic departments, do not operate for purely




                                          8
Case: 20-20503        Document: 00516006581             Page: 9      Date Filed: 09/08/2021




                                         No. 20-20503


   educational purposes. See Tex. Const. art. VII, §§ 17(f) 4 & 18(d). 5 But
   these enterprises are nevertheless treated as an extension of a public
   university. See, e.g., Gulf Reg’l Educ. Television Affiliates v. Univ. of Hous., 746
   S.W.2d 803, 808 (Tex. Ct. App. 1988) (concluding that group of school
   districts and parochial schools that produced and broadcast television
   programming was auxiliary enterprise of University of Houston and had no
   authority to file suit without university or State Attorney General’s
   permission). Further, courts have treated athletic departments as auxiliary
   enterprises. See id. (noting that the “University defines an auxiliary
   enterprise as a self-supporting component such as . . . the athletic
   department”); Kneeland v. Nat’l Collegiate Athletic Ass’n, 850 F.2d 224, 226–
   27 (5th Cir. 1988) (observing unchallenged district court ruling that “athletic
   departments of Texas state universities were auxiliary enterprises”); see also
   Tanyon T. Lynch, Quid Pro Quo: Restoring Education Primary to College
   Basketball, 12 Marq. Sports L. Rev. 595, 607 n.89 (2002) (“Most Division I-
   A athletics departments are considered ‘auxiliary enterprises’ and, as such,
   are expected to generate revenues sufficient to cover costs.”). Since an
   athletic department of a state-supported university is like an auxiliary
   enterprise, the Athletic Department is similarly an extension of TAMU and
   thus an arm of the state.




           4
             “The funds appropriated by this section [for educational and general activities]
   may not be used for the purpose of constructing, equipping, repairing, or rehabilitating
   buildings or other permanent improvements that are to be used only for student housing,
   intercollegiate athletics, or auxiliary enterprises.”
           5
             “The proceeds of the bonds or notes issued under Subsection (a) or (b) of this
   section may not be used for the purpose of constructing, equipping, repairing, or
   rehabilitating buildings or other permanent improvements that are to be used for student
   housing, intercollegiate athletics, or auxiliary enterprises.”




                                               9
Case: 20-20503     Document: 00516006581            Page: 10    Date Filed: 09/08/2021




                                     No. 20-20503


          The second factor—source of funds—favors treating the Athletic
   Department as an arm of the state. Though we consider the source of general
   operating funds for the entity, because a principal goal of the Eleventh
   Amendment is to protect state treasuries, the most significant factor in
   assessing an entity’s status is whether a judgment against it will be paid with
   state funds. Williams, 242 F.3d at 320 (citing Richardson v. S. Univ., 118 F.3d
   450, 452 (5th Cir. 1997)). Texas law prohibits any public funds to be used for
   intercollegiate athletic programs, as it requires these programs to be fully self-
   supporting. See Tex. Const. art. VII, §§ 17(f) & 18(d); Tex. General
   Appropriations Act, 86th Leg., R.S., art. III, § 9 (“[N]o educational and
   general funds appropriated may be used for the operation of intercollegiate
   athletics.”). Thus, the Athletic Department relies wholly on outside funding.
   For instance, in the fiscal year of 2016, it generated approximately $194
   million in revenue from, inter alia, ticket sales, contributions, sale of media
   rights, and advertisements. It receives $0 in student fees, direct state or other
   government support, direct institutional support from TAMU, and indirect
   facilities and administrative support.
          But while the source of the Athletic Department’s operating funds is
   private, it is unclear whether a judgment against the Athletic Department
   would be satisfied with private or state-allocated funds. Appellants have the
   burden to demonstrate that the Athletic Department will be responsible for
   its judgment and debts, not the State. Because they fail to satisfy their burden
   in this respect, this factor supports a finding that the Athletic Department is
   an arm of the state. See Daniel, 960 F.3d at 258 (concluding second factor
   favors finding immunity because plaintiff failed to satisfy burden of showing
   that entity would be responsible for judgment and debt, not the state).
          The third factor—degree of autonomy—favors treating the Athletic
   Department as an arm of the state. The record shows that the Athletic
   Department is a department within, and governed by, TAMU. Scott



                                            10
Case: 20-20503    Document: 00516006581           Page: 11   Date Filed: 09/08/2021




                                   No. 20-20503


   Woodward, the Director of Athletics at TAMU, averred: “I report directly
   to the President of Texas A&M University, Michael K. Young. President
   Young and I stay in frequent contact regarding how the Athletic Department
   is performing.” The organizational chart provided by TAMU indicates that
   Woodward is part of the TAMU President’s cabinet and reports directly to
   the President. Cf. Gulf, 746 S.W.2d at 806–07 (concluding that auxiliary
   enterprise was part of state university where enterprise was managed by
   university employees who reported through chain of command that went up
   to the university’s president). Moreover, policy statements issued by the
   TAMU System Board of Regents demonstrate that TAMU exercises
   oversight over the Athletics Department. For example, the Board requires
   TAMU to “create and maintain an Athletic Council, made up of faculty,
   staff, students, alumni, and community members, to advise the president in
   the development and administration of the intercollegiate athletics
   program,” and that “all intercollegiate athletics programs be maintained in
   an academically and fiscally accountable manner with full compliance with
   conference and national rules.” TAMU also requires athletic agreements
   over $100,000 to be authorized by a university official—generally the
   University Contracts Officer, the Chief Financial Officer, or the President.
   Further, all athletic coaching employment agreements must be authorized by
   the President, and, if over $500,000, with additional approval by the Board
   of Regents. Considering TAMU’s oversight and financial regulation, the
   Athletic Department does not operate with a level of local autonomy to
   consider it independent from the State.
         The fourth factor—scope of problem—favors treating the Athletic
   Department as an arm of the state. Education is a statewide concern, see
   Sissom v. Univ. of Tex. High Sch., 927 F.3d 343, 349 (5th Cir. 2019), and
   though athletic programs do not operate for educational purposes, anyone
   who plays a sport managed by the Athletics Department is a student at




                                        11
Case: 20-20503     Document: 00516006581           Page: 12   Date Filed: 09/08/2021




                                    No. 20-20503


   TAMU, which belongs to the statewide TAMU System. See United States ex
   rel. King v. Univ. of Tex. Health Sci. Ctr.–Hous., 544 F. App’x 490, 495 (5th
   Cir. 2013) (finding that University of Texas Health Science Center addressed
   statewide concerns of education and research, although its facilities were all
   in Houston, as the center belonged to the greater University of Texas System
   which had locations throughout the state). Further, the Athletic Department
   engages in intercollegiate athletics—i.e., competes with other schools—and
   derives financial support from students, alumni, and fans throughout Texas.
   Clark’s fourth factor therefore supports finding the Athletic Department as
   an arm of the state.
          The fifth factor—ability to sue and be sued in its own name—favors
   finding the Athletic Department as an arm of the state. Neither party points
   to a case in which the department was a named party in a lawsuit.
          The sixth factor—right to hold and use property—favors treating the
   Athletic Department as an arm of the state. The Board of Regents retains
   ultimate control of money collected at TAMU, including “receipts from
   school activities.” Tex. Educ. Code § 51.002; see Kneeland, 850 F.2d at
   226–27 (observing unchallenged district court ruling that funds generated by
   athletic departments of state universities were “public funds belonging to the
   State of Texas”). The Athletic Department does not own or purchase real
   property, and any real property used by the Athletic Department is managed
   by the Board of Regents. Tex. Educ. Code § 85.25 (“The board is vested
   with the sole and exclusive management and control of lands and mineral
   interests under its jurisdiction and that may be acquired by it.”).
          All six Clark factors weigh in favor of finding that the Athletic
   Department is entitled to arm-of-the-state status. Accordingly, we conclude
   that the Athletic Department is a part of TAMU and therefore enjoys state
   sovereign immunity.




                                         12
Case: 20-20503       Document: 00516006581              Page: 13      Date Filed: 09/08/2021




                                         No. 20-20503


                          B. Copyright Infringement Claims
           Having concluded that the Athletic Department is an arm of the state,
   we must next address whether its sovereign immunity is abrogated from the
   copyright infringement claims. Because the Athletic Department is an
   extension of TAMU, we will now refer to the entity as TAMU.
                                        i. Abrogation
           In Allen v. Cooper, 140 S. Ct. 994 (2020), the Supreme Court recently
   addressed whether the Copyright Remedy Clarification Act (CRCA) validly
   abrogated the states’ immunity from copyright infringement suits. 6 The
   CRCA provides that a state “shall not be immune, under the Eleventh
   Amendment [or] any other doctrine of sovereign immunity, from suit in
   Federal court” for copyright infringement. 17 U.S.C. § 511(a). Though
   Congress used clear language to abrogate immunity, the Court held that
   Congress had no authority to do so under Article I, which empowers
   Congress to protect copyrights, or Section 5 of the Fourteenth Amendment,
   which authorizes Congress to enact “reasonably prophylactic legislation”
   aimed at preventing states from violating the Fourteenth Amendment. Allen,
   140 S. Ct. at 1004 (citations omitted). With respect to Section 5, the CRCA
   failed the “congruence and proportionality” test because the evidence of
   actual constitutional injury—that is, willful copyright infringement by
   states—was “exceedingly slight.” Id. at 1007. Congress therefore lacked
   authority to broadly abrogate the states’ immunity from copyright
   infringement suits.




           6
              The Fifth Circuit addressed this question many years ago and concluded that the
   CRCA was not a valid abrogation of state sovereign immunity from copyright infringement
   suits. See Chavez v. Arte Publico Press, 204 F.3d 601, 605 (5th Cir. 2000).




                                              13
Case: 20-20503     Document: 00516006581           Page: 14    Date Filed: 09/08/2021




                                    No. 20-20503


          Appellants argue, however, that Allen did not foreclose abrogation of
   sovereign immunity from copyright infringement suits where a state’s
   violation of the CRCA independently constitutes an actual violation of the
   Fourteenth Amendment. Specifically, they allege that TAMU committed
   two independent violations of the Fourteenth Amendment: (1) deprivation
   of property without due process, and (2) takings. Appellants cite to United
   States v. Georgia, 546 U.S. 151 (2006), which held that “insofar as Title II [of
   the Americans with Disabilities Act] creates a private cause of action for
   damages against the States for conduct that actually violates the Fourteenth
   Amendment, Title II validly abrogates state sovereign immunity.” Id. at 159
   (emphasis in original) (reviewing whether state violated prisoner’s Eighth
   Amendment right to be free from cruel and unusual punishment, which is
   incorporated in the Due Process Clause of the Fourteenth Amendment).
          Thus, Georgia arguably set forth two categories of abrogation: (1)
   where a statute validly abrogates sovereign immunity for all claims, and (2)
   where a statute is not a valid prophylactic abrogation of all claims, but does
   abrogate sovereign immunity for those claims based on conduct constituting
   an actual violation of the Fourteenth Amendment, for the statutory remedy
   would be congruent and proportional as applied to that case. See id. (directing
   lower courts to determine “on a claim-by-claim basis, (1) which aspects of
   the State’s alleged conduct violated Title II; (2) to what extent such
   misconduct also violated the Fourteenth Amendment; and (3) insofar as such
   misconduct violated Title II but did not violate the Fourteenth Amendment,
   whether Congress’s purported abrogation of sovereign immunity as to that
   class of conduct is nevertheless valid”). Appellants contend that this case
   falls in the second category.
          In support of their position, Appellants cite to National Association of
   Boards of Pharmacy v. Board of Regents of the University System of Georgia
   (“NABP”), 633 F.3d 1297 (11th Cir. 2011), where the Eleventh Circuit



                                         14
Case: 20-20503      Document: 00516006581          Page: 15    Date Filed: 09/08/2021




                                    No. 20-20503


   applied Georgia in a copyright infringement suit, observing that “[i]t is well
   established that § 5 grants Congress the authority to abrogate state sovereign
   immunity for violations of the Fourteenth Amendment.” Id. at 1315 (citing
   Georgia, 546 U.S. at 158). There, however, the court ultimately rejected the
   plaintiff’s claim that the copyright infringement amounted to a violation of
   procedural due process, concluding that a pre-deprivation process was not
   feasible under the facts alleged and that adequate post-deprivation remedies
   were provided by the State. Id. at 1318–19. Appellants also point to oral
   argument in Allen, where the State of North Carolina conceded that even if
   the Supreme Court held that the CRCA was not a valid prophylactic
   abrogation of state immunity, Georgia would still provide a remedy for
   copyright infringement constituting an actual violation of the Fourteenth
   Amendment. See Transcript of Oral Argument at 39–40, Allen v. Cooper, 140
   S. Ct. 994 (2020) (No. 18-877) (“[W]henever a plaintiff can reasonably allege
   that there has been intentional copyright infringement and there are not
   adequate remedies, then, under this Court’s Georgia decision, they can bring
   a direct constitutional claim. We don’t dispute that.”). Further, after Allen
   was decided, the district court on remand recently held that the plaintiffs’
   copyright infringement claim could still proceed because “[a]lthough the
   Supreme Court ruled that the CRCA was unconstitutional insofar as it
   attempted to abrogate sovereign immunity prophylactically . . . the statute
   remains whenever plaintiff alleges both a constitutional violation as well as a
   statutory violation. Therefore, plaintiffs can still use the CRCA as a basis for
   its Georgia claim [alleging that defendants’ conduct amounted to an
   unconstitutional taking].” Allen v. Cooper, -- F. Supp. 3d --, 2021 WL
   3682415, at *11 (E.D.N.C. Aug. 18, 2021).
                 ii. Actual Violations of the Fourteenth Amendment
          We need not decide whether Georgia extends to copyright
   infringement cases, because even assuming it does, Appellants fail to allege



                                          15
Case: 20-20503      Document: 00516006581             Page: 16     Date Filed: 09/08/2021




                                       No. 20-20503


   that TAMU’s conduct constitutes an actual violation of the Fourteenth
   Amendment.

          First, the copyright infringement claim against TAMU for deprivation
   of property without due process cannot survive dismissal. To come within
   the reach of the procedural requirements of the Due Process Clause, a
   violation must (1) be “intentional, or at least reckless,” and (2) lack adequate
   post-deprivation state remedies. Allen, 140 S. Ct. at 1004. For due process
   purposes, copyrights are a form of property. Id. Appellants sufficiently allege
   that the infringement was intentional—Marquardt directed his secretary to
   retype the Gill Biography, remove any copyright information, and change its
   title and byline to indicate that TAMU owned the work, and then shared it
   with his colleagues for approval and publication.
          However, meaningful post-deprivation state remedies are available to
   redress the injury. Though no tort remedies are available under Texas law, 7
   Appellants have a viable takings claim against TAMU for copyright
   infringement under the Texas Constitution. More expansive than the federal
   Takings Clause, the Texas Takings Clause provides: “No person’s property
   shall be taken, damaged, or destroyed for or applied to public use without
   adequate compensation being made.” Tex. Const. art. I, § 17. The Clause
   itself waives sovereign immunity for a valid takings claim brought in state
   court. Texas v. Holland, 221 S.W.3d 639, 643 (Tex. 2007). Though the Texas
   Supreme Court recently held that a public university’s single act of copyright



          7
              Texas has not waived its immunity from tort claims arising out of copyright
   infringement allegations. See Tex. Civ. Prac. & Rem. Code § 101.021(1) (providing
   for limited waiver of governmental immunity for claims of property damage, personal
   injury, or death proximately caused by wrongful or negligent conduct of governmental
   employee arising out of (1) use of publicly owned motor-driven equipment or motor
   vehicle, (2) premises defects, and (3) conditions or uses of certain property).




                                            16
Case: 20-20503       Document: 00516006581             Page: 17      Date Filed: 09/08/2021




                                        No. 20-20503


   infringement—i.e., displaying a photograph on its website without the
   owner’s authorization—did not constitute a per se taking, it nevertheless left
   the door open for a copyright owner to bring a regulatory takings claim against
   the State for infringement. Jim Olive Photography v. Univ. of Hous., -- S.W.3d
   --, 2021 WL 2483766, at *9 (Tex. June 18, 2021); see also id. (Busby, J.,
   concurring) (“Nothing in the Court’s opinion should be understood to
   indicate a view on [whether a state’s copyright infringement could in some
   circumstances require compensation] because Olive has alleged no claim
   under the ‘damaged’ or ‘applied’ prongs of the Texas Takings Clause.”).
   Accordingly, because Appellants are not foreclosed from pursuing a takings
   claim in state court, TAMU did not violate their procedural due process
   rights. See McClure v. Biesenbach, 355 F. App’x 800, 805 (5th Cir. 2009)
   (“Post-deprivation process is adequate if it allows the prospect of
   compensation for the loss.”) (citing Parratt v. Taylor, 451 U.S. 527, 543–44
   (1981), overruled in part by Daniels v. Williams, 474 U.S. 327, 330–31 (1986)).
           Moreover, the copyright infringement claim against TAMU for its
   taking of property fails to survive dismissal as well. The Fifth Amendment
   provides that “private property [shall not] be taken for public use, without
   just compensation.” U.S. Const. amend. V. The Takings Clause is made
   applicable to the states by incorporation through the Due Process Clause of
   the Fourteenth Amendment. Murr v. Wisconsin, 137 S. Ct. 1933, 1942 (2017)
   (citing Chicago Burlington & Q.R.C. v. Chicago, 166 U.S. 226 (1897)). The
   Supreme Court has not addressed whether copyrights are a form of property
   protected by the Takings Clause, 8 but this is not a question of first impression



           8
             The Supreme Court, however, has recognized that other forms of intellectual
   property are protected by the Takings Clause. See Horne v. Dep’t of Agric., 576 U.S. 350,
   359–60 (2015) (patents); Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1003 (1984) (trade
   secrets).




                                              17
Case: 20-20503        Document: 00516006581              Page: 18       Date Filed: 09/08/2021




                                          No. 20-20503


   for this circuit. 9 In Porter v. United States, 473 F.2d 1329, 1337 (5th Cir. 1973),
   where the widow of Lee Harvey Oswald sought compensation for the taking
   of property by the United States, we held:
           We turn finally to the question whether Mrs. Porter can
           recover for the diminution in value of Oswald’s writings
           attributable to their publication in the Warren Commission
           Report. It is, of course, quite plain that the recovery sought
           here is for infringement by the government of Mrs. Porter’s
           common law copyright interest in Oswald’s writings. Such
           infringement is not a “taking” as the term is constitutionally
           understood. Rather, it has always been held that infringement
           of copyright, whether common law, Twentieth Century Fox Film
           Corp. v. Dieckhaus, 153 F.2d 893 (CA 8, 1948), or statutory,
           Turton v. United States, 212 F.2d 354 (CA 6, 1954) constitutes
           a tort.
   We see no reason to deviate from Porter, so we conclude that copyrights are
   not a form of property protected by the Takings Clause. Accordingly, the
   copyright infringement claim based on a takings allegation fails here.
                                     C. Takings Claims
           We next address whether TAMU’s sovereign immunity is abrogated
   from the federal and state takings claims, which were pleaded in the
   alternative to the copyright infringement claims.



           9
             We recognize that a handful of sister circuits have suggested that copyrights are
   protected by the Takings Clause. See CCC Info. Servs., Inc. v. Maclean Hunter Market
   Reports, Inc., 44 F.3d 61, 74 (2d Cir. 1994) (“[A] rule that the adoption of such a reference
   by a state legislature or administrative body deprived the copyright owner of its property
   would raise very substantial problems under the Takings Clause of the Constitution.”);
   Lane v. First Nat’l Bank of Boston, 871 F.2d 166, 174 (1st Cir. 1989) (suggesting if state
   remedies do not afford just compensation for copyright infringement, “the Takings Clause
   of the federal Constitution might at that point enable [owner] to pursue a damage remedy
   in federal court”).




                                                18
Case: 20-20503     Document: 00516006581           Page: 19   Date Filed: 09/08/2021




                                    No. 20-20503


          A state is entitled to sovereign immunity from a federal takings claim.
   Bay Point Props., Inc. v. Miss. Transp. Comm’n, 937 F.3d 454, 457 (5th Cir.
   2019) (affirming dismissal of takings claim against Mississippi on sovereign
   immunity grounds). Appellants argue, however, that immunity is abrogated
   when no remedy is available in state court. They cite to Williams v. Utah
   Department of Corrections, 928 F.3d 1209, 1213 (10th Cir. 2019), which
   suggests that a takings claim is barred only “as long as a remedy is available
   in state court.” Because we have concluded that Appellants can pursue a
   claim under the Texas Takings Clause, state sovereign immunity bars the
   federal takings claim here. See supra IV.B.
          A state is also entitled to sovereign immunity from a state takings
   claim brought in federal court. In Pennhurst State School and Hospital v.
   Halderman, 465 U.S. 89, 119–21 (1984), the Supreme Court held that federal
   courts are barred from hearing state law claims against a state, reasoning that
   such claims cannot be maintained because supplemental jurisdiction does not
   abrogate the state’s sovereign immunity. Further, even though the Texas
   Takings Clause waives immunity for state takings claims brought in state
   court, “[w]aiver of sovereign immunity in state courts does not waive
   Eleventh Amendment immunity from suit in federal court.” Guetersloh v.
   Texas, 25 F.3d 1044 (5th Cir. 1994) (unpublished) (citing Pennhurst, 465 U.S.
   at 99 n.9). Accordingly, sovereign immunity bars the state takings claim.
                  V. Claims Against Cannon and Stephenson
          Lastly, we address the direct copyright infringement claim against
   Cannon, and the contributory copyright infringement claims against Cannon
   and Stephenson.
                       A. Direct Copyright Infringement
          Direct copyright infringement requires proof of two elements: “(1)
   ownership of a valid copyright, and (2) copying of constituent elements of the




                                         19
Case: 20-20503      Document: 00516006581          Page: 20    Date Filed: 09/08/2021




                                    No. 20-20503


   work that are original.” BWP Media USA, Inc. v. T&S Software Assocs., Inc.,
   852 F.3d 436, 439 (5th Cir. 2017) (quoting Feist Publ’ns, Inc. v. Rural Tel.
   Serv. Co., 499 U.S. 340, 361 (1991)). The purported infringer must have acted
   with “volitional conduct,” id.—that is, “[t]here must be actual infringing
   conduct with a nexus sufficiently close and causal to the illegal copying that
   one could conclude that the machine owner himself trespassed on the
   exclusive domain of the copyright owner.” Id. at 440 (quoting CoStar Grp.,
   Inc. v. LoopNet, Inc., 373 F.3d 544, 550 (4th Cir. 2004)) (internal quotation
   marks omitted).
          The allegations do not support the reasonable inference that Cannon
   directly infringed the copyright. Marquardt did the actual recopying—he, not
   Cannon, retyped the Gill Biography and scrubbed off all copyright
   information to present it as TAMU’s work. Cannon never received the
   original work and only received the infringed work from Marquardt. He had
   no actual or constructive knowledge of the infringement. Accordingly, we
   affirm dismissal of the direct copyright infringement claim against Cannon
   for failure to state a claim.
                     B. Contributory Copyright Infringement
          “Contributory infringement is ‘intentionally inducing or encouraging
   direct infringement.’” Geophysical Serv., Inc. v. TGS-NOPEC Geophysical
   Co., 850 F.3d 785, 798 (5th Cir. 2017) (quoting Metro-Goldwyn-Mayer Studios
   Inc. v. Grokster, Ltd., 545 U.S. 913, 930 (2005)). In other words, “[a] party is
   liable for contributory infringement when it, ‘with knowledge of the
   infringing activity, induces, causes or materially contributes to infringing
   conduct of another.’” Alcatel USA, Inc. v. DGI Technologies, Inc., 166 F.3d
   772, 790 (5th Cir. 1999) (citation omitted).
          The allegations do not support the reasonable inference that Cannon
   or Stephenson contributorily infringed the copyright. Again, Cannon had no




                                         20
Case: 20-20503      Document: 00516006581          Page: 21   Date Filed: 09/08/2021




                                    No. 20-20503


   knowledge of the underlying infringement—he never received the original
   work and only received the infringing article from Marquardt. There was no
   intent or even knowledge on Cannon’s part with respect to the infringement.
   Further, Stephenson also lacked the requisite knowledge or intent to commit
   infringement. He did not receive the original draft of Bynum’s book, as he
   only received the retyped article from Marquardt and reasonably assumed it
   was not an infringed piece of writing. Accordingly, we affirm dismissal of the
   contributory copyright infringement claims against Cannon and Stephenson
   for failure to state a claim.
                                   VI. Conclusion
          For the foregoing reasons, we AFFIRM.




                                         21